Citation Nr: 0803347	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.	Entitlement to service connection for a right knee 
disorder.

3.	Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 20 percent disabling.

4.	Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Jurisdiction over the case was later 
transferred to the RO in Newark, New Jersey.

For the reasons discussed below, this appeal is REMANDED, in 
part, to the RO   via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify          the veteran if 
further action is required. 

The record raises the issue of entitlement to 
total disability rating based on individual unemployability.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.	The August 1995 Board decision that denied entitlement to 
service connection for a right knee disorder is final.  

2.	Evidence associated with the claims file since the August 
1995 Board decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right knee disorder.


CONCLUSIONS OF LAW

1.	The August 1995 Board decision that denied entitlement to 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2007).

2.	The additional evidence presented since the August 1995 
Board decision is           new and material, and the claim 
for service connection for a right knee disorder          is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 prescribed several 
essential requirements in regard to VA's duty to notify and 
assist with the evidentiary development of a pending claim 
for compensation benefits.  Given the fact that        the 
Board is reopening the claim of entitlement to service 
connection for a             right knee disorder, and 
remanding the case for further development, however, it is 
not necessary to determine at this point whether VA has fully 
complied with  the VCAA. 

Petition to Reopen

In an August 1995 decision, the Board denied service 
connection for a right knee disorder on the basis that there 
was no competent evidence demonstrating that his claimed 
disability was incurred in service.  It was observed that 
service medical records established a pre-existing left knee 
injury that was aggravated due to a March 1952 automobile 
accident.  There was no record however of any corresponding 
right knee pathology immediately following the March 1952 
incident.  Also indicated was that the first evidence of 
record of treatment for right knee symptoms was not dated  
until 1987, nearly three decades after service discharge.  
The veteran was notified of the decision the following month, 
but he did not appeal.  The Board decision is therefore 
final.  38 U.S.C.A. § 7104 (West 2002).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.   38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a) in order to reopen the veteran's 
claim evidence must be added to the record which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior Board denial 
consisted of service medical records, VA examination reports 
dated from within a few years post-service, and a subsequent 
examination report dated March 1993; a September 1987 
orthopedic evaluation report from a private physician; 
additional statements from private physicians from January 
1991 and October 1991; an August 1991 magnetic resonance 
imaging scan report from a VA medical facility; and several 
personal statements from the veteran, along with the 
transcript of a January 1993 hearing at the RO before a 
Hearing Officer.  

The additional evidence associated with the claims file 
following the August 1995 Board decision consists of letters 
from Dr. F. Balduini dated in July 1999 and October 2005; a 
March 2004 VA orthopedic examination report; and personal 
statements from the veteran in support of the claim. 

In view of the October 2005 correspondence received from Dr. 
Balduini, there is competent evidence addressing the medical 
relationship between a right knee disorder and service, an 
element not demonstrated when the claim was originally 
considered.  The physician opined that the veteran's right 
knee disorder had been evolving over decades and the 
mechanism by which he originally sustained his injury was 
deemed related to the type of trauma due to a motor vehicle 
accident in service.  Dr. Balduini stated also that there was 
no other history of significant trauma to the right knee.  

As indicated in this report, the veteran's subjective history 
of a right knee injury, as well as documented left knee 
injury from the automobile accident, were considered in 
formulating the above opinion.  While Dr. Balduini did not 
indicate a review of the claims file, nor consider evidence 
of another recent post-service right knee injury-both 
factors to apply in regard to the probative weight to afford 
to the foregoing opinion-for purposes of determining whether 
there is a basis to reopen the veteran's claim, the 
credibility of Dr. Balduini's October 2005 statement will be 
presumed.  See Justus, 3 Vet. App. at 513.  

Consequently, the October 2005 opinion is both new and 
material to the claim under review.  Hence, the claim for 
service connection for a right knee disorder is reopened 
pending further development, and readjudication on the 
merits.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.




REMAND

Following the above determination to reopen the claim for 
service connection for a right knee disorder, this claim must 
be remanded to permit consideration of it based upon a de 
novo review of the record.  

Whereas the October 2005 statement of Dr. Balduini is clearly 
favorable to the veteran's claim, more comprehensive analysis 
is necessary to resolve the issue of medical causation.  Dr. 
Balduini linked the appellant's current right knee disability 
to service, finding that it originated from an injury 
reportedly sustained during a motor vehicle accident.  The 
physician stated that the right knee symptoms had been 
evolving over decades, and the original mechanism of injury 
and subsequent symptomatology were likely due to the 
accident.  According to the physician, there was no other 
history of trauma that could have caused such a disability.     

Service records confirm the appellant incurring a significant 
left knee injury in a March 1952 accident when his truck was 
struck by a train.  He sustained a fractured left patella.  A 
right knee x-ray taken shortly after the incident was 
negative.  Treatment records thereafter refer to evaluation 
of and rehabilitation from left knee arthritis, and other 
residuals of the fractured left patella.  At that time his 
condition was considered to represent aggravation of a left 
knee disorder pre-existing service.  A May 1953 examination 
for separation indicated the history of a left knee injury in 
1952, for which the veteran underwent a three-month period of 
recovery at a military hospital.   

The veteran has since contended that during the March 1952 
incident he injured both knees when both legs were fixed 
between the steering wheel and the seat of the vehicle, even 
though the occurrence of a right knee injury was not formally 
documented.  The appellant's own version of events that 
allegedly caused in-service injury should be considered in 
conducting an inquiry on the subject of etiology.  See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Significantly, also, there is evidence of a substantial post-
service right knee injury.  For example, Dr. Balduini in July 
1999 indicated that the veteran had undergone a total right 
knee arthroplasty for degenerative arthritis.  Unfortunately, 
post operatively the appellant was struck by lightning 
causing the right patella to fracture and necessitate a 
second knee arthroplasty.  A March 2004 VA orthopedic 
examination report similarly includes reference to a 
lightning strike in the late 1990s and right patella 
fracture.  An opinion was not offered on whether a right knee 
disorder had an origin in service.

Thus, VA examination is required to determine if any current 
right knee disability is attributable to service, considering 
all pertinent information in this regard, including 
evaluation of the above-mentioned post-service injury.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
 
The March 2004 VA examination was also conducted to determine 
the manifestations of service-connected residuals of a left 
knee injury.  Upon careful review of the examination report, 
however, the findings obtained as to range of motion present 
in the left knee omit a sufficiently informed discussion of 
whether there existed any additional lost range of motion 
resulting from pain, fatigue on repetitive use, weakness, or 
other manifestation of functional loss.  Such information is 
essential when evaluating disabilities rated at least partly 
on  the basis of motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Hence, further 
examination is warranted as to the current severity of the 
veteran's left knee disorder.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the veteran for 
an orthopedic examination pertaining to 
his claimed right knee disorder, as well 
as the present manifestations of his 
service-connected left knee disorder.  The 
claims folder must be made available for 
the examiner to review.  Any tests deemed 
necessary, including x-ray studies, should 
be accomplished.  The VA examiner is to 
provide a comprehensive diagnosis of any 
right knee disorder.  Following the 
examination, the physician must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed right knee disorder is causally 
related to his military service, based 
upon the documented medical history, and 
the veteran's own statements regarding 
claimed service-injury during a March 1952 
automobile accident.  In providing the 
requested determination, the examiner must 
consider the significance, if any, of an 
incident during   the late-1990s in which 
the veteran sustained a fractured right 
patella resulting from a lightning strike.  
A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.

Pertaining to the left knee disorder, in 
accordance with the latest AMIE worksheets 
for rating knee disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of that service-connected 
disability.       A complete rationale for 
any opinions expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left knee disorder.  If 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
must indicate whether, and to what extent, 
the appellant experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

The examiner must indicate whether the 
veteran has any subluxation or lateral 
instability in his left knee, and provide 
an estimated level of severity of that 
manifestation (slight, moderate or 
severe).

2.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.	Thereafter, the RO should readjudicate 
the claims for service connection for a 
right knee disorder, and for increased 
ratings for residuals of a left knee 
injury, and for left knee instability.  
The RO should consider the propriety of 
staged ratings for the left knee disorder 
in light of the decision in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded  an opportunity to respond before 
the file is returned to  the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


